

117 S1528 IS: FAIR Leave Act
U.S. Senate
2021-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1528IN THE SENATE OF THE UNITED STATESMay 10, 2021Ms. Ernst (for herself, Ms. Sinema, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Family and Medical Leave Act of 1993, to repeal certain limits on leave for married individuals employed by the same employer.1.Short titleThis Act may be cited as the FAIR Leave Act or the Fair Access for Individuals to Receive Leave Act.2.Repeal of certain time limitations on leave for spousesSection 102(f) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)) is repealed.